Detailed Action
Summary
1. This office action is in response to the application filed on June 24, 2021. 
2. Claims 1-7 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on June 24, 2021 are acceptable
Information Disclosure Statement
5. The information disclosure statement (IDS) submitted on 6/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection
6. Claims 1 and 5-6 are objected to because of the following informalities: 
Claim 1 recites “at least one pole” based on the electrical switching in line 20 should be “the at least one pole”.
Claim 5 recites “line measurements” in line 2 should be “the line measurements”.
Claim 6 recites “electrical switching” in line 15 should be “an electrical switching”.
In re to claims 2-4, claims 2-4 depends on claim 1, thus objected the same reason.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kai “20130208386” in view of Kabushiki “20140192443)
In re to claim 1. Kai discloses a method for monitoring operation (Figs.1-7 shows a method of transformer inrush current restraining control equipment) of a switching device (Fig. 1 shows transformer inrush current restraining control equipment 10 comprises a source-side breaker 21) in a power system, the switching device (source side breaker 2) connecting a load ( transformer 23 ) to a power source (power system source side), and the load ( transformer 23 ) comprising one or more windings (Figs.4A-7B and 7 shows a plurality of windings sine waves and phase changes of the three phases), the method comprising: obtaining by a device a measurement of a voltage at a source side (a voltage are measured at the source side by instrument transformer 25b) from a measurement equipment connected to the device (the voltage measuring unit 1), and a measurement of a voltage at a load side from a second measurement equipment connected to the device (voltage measured at the load side by a low-voltage side instrument transformer 25a), wherein the load comprises a plurality of windings ( transformer 23 is a three phase windings), and a coupling between at least two phases of a winding of the plurality of windings or at least two windings of the plurality of windings (transformer 23 is a three phase windings is coupled between circuit breaker device (the first voltage measuring section 1a has the role to measure the phase voltages V.sub.La(t), V.sub.Lb(t), V.sub.Lc(t)), based on the measurement of the voltage at the source side  (the second voltage measuring section 1b) and the measurement of the voltage at the load side (the first voltage measuring section 1a), and a line to line voltage of at least one pole of the plurality of poles of the switching device based on a line measurement associated with at least one winding of the plurality of windings of the load (the first voltage measuring section 1a has the role to measure the phase voltages V.sub.La(t), V.sub.Lb(t), V.sub.Lc(t)) ; monitoring (the voltage measuring unit 1) whether the gap voltage (transformer inrush current restraining control equipment 10 is configured to determine the voltage difference between the source side and load side) for the at least one pole meets a gap voltage threshold and whether the line to line voltage for the at least one pole meets a line to line voltage threshold (see paragraph 0070, lines 1-5); determining ((Figs. 3A-3B, 5A-5B and 6A-6B steps are configured to determine the voltage at the source and at the load. Furthermore, see parag. 0079, lines 1-6) an electrical switching instant for the at least one pole based on the gap voltage for the at least one pole meeting the gap voltage threshold or the line to line 
Kai taches all the claims invention but fails to teach having line to line voltage for the at least one pole meets a line to line voltage threshold.
However, Kabushiki teaches a magnetizing inrush current suppression device (Figs. 1-16) having a line to line voltage (transformer voltage measurement unit 603 measures respective terminal voltages [tertiary phase voltages] of the transformer 3 based on detection signals detected by the transformer tertiary voltage detectors 5U, 5V, 5W. The transformer voltage measurement unit 603 outputs the respective measured terminal 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the transformer inrush current restraining control equipment of Kai to include line to line voltage measurement as taught by Kabushiki in order to provide a magnetizing inrush current suppression device capable of suppressing a magnetizing inrush current of a transformer that occurs when three phases of a circuit-breaker are simultaneously closed even if a DC voltage remains in the transformer, thus improve the efficiency of the system. 
In re: Soumya Kanta et al. PCT Application No.: PCT/IB 2019/061266 Filed: December 23, 2019 Page 5 of 8 determining In re to claim 2. Kai discloses (Figs.1-7), wherein the gap voltage for the at least one pole is determined based on a difference between the measurement of the voltage at the source side for a phase associated with the at least one pole and the measurement of the voltage at the load side for a phase associated with the at least one pole (transformer inrush current restraining control equipment 10 determined based on the difference between the second voltage measuring section 1b that measures the three-phase voltages (V.sub.a(t), V.sub.b(t), V.sub.c(t) of the source side and that measures the three-phase voltages (V.sub.La(t), V.sub.Lb(t), V.sub.Lc(t)) of the transformer 23 through the low voltage side instrument transformer 25a of the load side associated with phase voltage which is equivalent to gap voltage and determine the breaker 21 closing or opening).
In re to claim 3 Kai discloses (Figs.1-7),, wherein the line to line voltage is determined based on a line measurement of the voltage at the load side (measures the three-phase 
 Kai taches all the claims invention but fails to teach having line to line voltage for the at least one pole meets a line to line voltage.
However, Kabushiki teaches a magnetizing inrush current suppression device (Figs. 1-16) having a line to line voltage (transformer voltage measurement unit 603 measures respective terminal voltages [tertiary phase voltages] of the transformer 3 based on detection signals detected by the transformer tertiary voltage detectors 5U, 5V, 5W. The transformer voltage measurement unit 603 outputs the respective measured terminal voltages to the residual magnetic flux calculation unit 604, see parag.0045 and 0046, lines 1-4. Examiner noted that tertiary voltage detectors has a voltage threshold 5V)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the transformer inrush current restraining control equipment of Kai to include line to line voltage measurement as taught by Kabushiki in order to provide a magnetizing inrush current suppression device capable of suppressing a magnetizing inrush current of a transformer that occurs when three phases of a circuit-breaker are simultaneously closed even if a DC voltage remains in the transformer, thus improve the efficiency of the system
In re to claim 4 Kai discloses (Figs.1-7), wherein the line measurement provides at least one of the line to line voltage and line to ground voltage at the load side (measures the three-phase voltages (V.sub.La(t), V.sub.Lb(t), V.sub.Lc(t)) of the transformer 23 through the low voltage side instrument transformer 25a), wherein the line measurement at the load side is at one of a primary side and a secondary side of 
Kai taches measurement at the load side and measurement at the load side at one of a primary side and a secondary side of the load the but fails to teach having line to line voltage and at least one of the primary side and the secondary side comprises at least one of a star ungrounded and a delta connected winding.  
However, Kabushiki teaches a magnetizing inrush current suppression device (Figs. 1-16) having a line to line voltage (transformer voltage measurement unit 603 measures respective terminal voltages [tertiary phase voltages] of the transformer 3 based on detection signals detected by the transformer tertiary voltage detectors 5U, 5V, 5W. The transformer voltage measurement unit 603 outputs the respective measured terminal voltages to the residual magnetic flux calculation unit 604, see parag.0045 and 0046, lines 1-4. Examiner noted that tertiary voltage detectors has a voltage threshold 5V) and primary side and the secondary side comprises at least one of a star ungrounded and a delta connected winding (Fig. 1 shows the primary winding 301 and secondary winding 302 are configured as star or Y-connected coupled to ground and tertiary winding 303 is configured as DELTA.-connected. Examiner noted that tertiary winding 303 is on the secondary side).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the transformer inrush current restraining control equipment of Kai to include line to line voltage measurement  
In re to claim 5 Kai discloses (Figs.1-7), wherein the line to line voltages are estimated based on at least one of a difference of line measurements at the load side (the first voltage measuring section 1a has the role to measure the phase voltages (V.sub.La(t), V.sub.Lb(t), V.sub.Lc(t)) on the secondary side of the transformer 23), and a transformation (transformer 23) of the line measurements (the first voltage measuring section 1a has the role to measure the phase voltages (V.sub.La(t), V.sub.Lb(t), V.sub.Lc(t)) on the secondary side of the transformer 23 , wherein the transformation of the line measurements is used to determine winding voltages (the first voltage measuring section 1a determine winding voltages.)
Kai taches measurement of the load side but fails to teach having line to line voltage.
However, Kabushiki teaches a magnetizing inrush current suppression device (Figs. 1-16) having a line to line voltage (transformer voltage measurement unit 603 measures respective terminal voltages [tertiary phase voltages] of the transformer 3 based on detection signals detected by the transformer tertiary voltage detectors 5U, 5V, 5W. The transformer voltage measurement unit 603 outputs the respective measured terminal voltages to the residual magnetic flux calculation unit 604, see parag.0045 and 0046, lines 1-4.)

In re to claim 6, Kai discloses a device (Figs. 1-7 transformer inrush current restraining control equipment) for monitoring operation of a switching device (Fig. 1 shows transformer inrush current restraining control equipment 10 comprises a source-side breaker 21)  in a power system,  the device comprising: an input interface (the voltage measuring unit 1) for obtaining, a measurement of a voltage at a source side from a first measurement equipment connected to the device (a voltage are measured at the source side by instrument transformer 25b) and a measurement of a voltage at a load side of a load from a second measurement equipment connected to the device (voltage measured at the load side by a low-voltage side instrument transformer 25a), wherein the load comprises a plurality of windings ( transformer 23 is a three phase windings)  , and a coupling between at least two phases of a winding of the plurality of windings or at least two windings of the plurality of windings (transformer 23 is a three phase windings is coupled between circuit breaker 21 and 22 ); a calculator (calculating units 2-9) configured to determine at least one of (calculating units 2-9 are configured to calculates the different parameters): a gap voltage  associated with electrical switching of at least one or a plurality of poles of the switching device (transformer inrush current restraining  breaker 21)  based on a line measurement associated with at least one winding of the plurality of windings of the load (( transformer 23 is a three phase windings, see parag.0025); a monitor (the voltage measuring unit 1 is configured to monitor the voltage at the source and load side) configured to: monitor whether the gap voltage (the voltage measuring unit 1 is configured to monitor the voltage difference at the source and load side) for the at least one pole meets a gap voltage threshold and the line to line voltage for the at least one pole meets a threshold (see paragraph 0070, lines 1-5)
, determine (Figs. 3A-3B, 5A-5B and 6A-6B steps are configured to determine the difference voltage/phase at the source and at the load, Furthermore, see parag. 0079, lines 1-6) electrical switching instant for the at least one pole when the gap voltage for the at least one pole meets the threshold or the line to line voltage for the at least one pole meets the threshold (see parag.0079 and 0084, lines 1-7), and determine a mechanical operating time deviation for the at least one pole based on the electrical switching instant (see parag.000080-0082), wherein the mechanical operating time deviation is used for evaluating release instant of an output command for operating the at least one pole of the switching device at desired electrical switching instant  (the breaker closing timing calculating unit 7, calculates an actual delay time of the breaker 21 closing action which is calculated as the duration between the issued timing of the breaker closing signal and the initial timing of the voltages {V.sub.La(t), V.sub.Lb(t), V.sub.Lc(t)] building-up from zero value just after the breaker 
In re to claim 7, Kai discloses (Figs.1-7), wherein the device is a relay (a breaker 21), and wherein each measurement equipment is a potential transformer (system side instrument transformer 25b and 25b system source-side instrument transformer), and wherein the relay receives voltage measurements from the potential transformers (circuit breaker 21 receives voltage measurement from 25b system source-side instrument transformer).
Examiner Notes
8. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839